IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                               Docket Nos. 43606/43607/43608

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 475
                                               )
       Plaintiff-Respondent,                   )   Filed: April 11, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
CRYSTAL ANNE NORTON aka MAY,                   )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In docket no. 43606, in June of 2007, Norton pleaded guilty to felony operating a motor
vehicle while under the influence of alcohol (two or more within ten years), felony, Idaho Code
§§ 18-8004, 8005(5). The district court entered a withheld judgment and placed Norton on
probation. On two occasions, Norton violated the terms of her probation, but was continued on
probation.
       In late 2011, Norton admitted to violating the terms of her probation, which included new
criminal charges contained in docket no. 43607. In docket no. 43606, the district court revoked
Norton’s withheld judgment and probation, entered a judgment of conviction, imposed a unified
seven-year sentence, with two years determinate, and retained jurisdiction. In docket no. 43607,


                                               1
Norton pleaded guilty to operating a motor vehicle while under the influence of alcohol (one
felony conviction within fifteen years), felony, I.C. §§ 18-8004, 8005(9), and the district court
imposed a unified ten-year sentence, with two years determinate, to run concurrently with the
sentence in docket no. 43606, and retained jurisdiction. After a successful period of retained
jurisdiction, the district court placed Norton on probation in both cases.
       In 2013 Norton admitted violating the terms of her probation in docket nos. 43606 and
43607, which included new criminal charges contained in docket no. 43608. In docket no.
43608, Norton pleaded guilty to eluding a peace officer, felony, I.C. § 49-1404, and the district
court imposed a unified five-year sentence, with two years determinate, to run concurrently with
docket nos. 43606 and 43607, suspended the sentence, and retained jurisdiction. In docket nos.
43606 and 43607, the district court revoked probation, imposed the underlying sentences, and
retained jurisdiction. After a successful period of retained jurisdiction, the district court placed
Norton on probation in all three cases. Thereafter, Norton admitted violating the terms of her
probation in all three cases, and the district court revoked probation in each case and imposed the
underlying concurrent sentences. Norton filed an Idaho Criminal Rule 35 motion in each case.
The district court denied her motions. Norton timely appeals from the denials of her I.C.R.
motions.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, we conclude no abuse of discretion has been shown. Therefore, the district court’s orders
denying Norton’s I.C.R. 35 motions are affirmed.




                                                 2